DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 07/22/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 19 (formerly 20) is objected to because of the following informalities:  
	The examiner notes that although the numbering of the claims was amended, the dependency of this claim was not updated accordingly. The examiner recommends updating this claim to be dependent from claim 18 (formerly claim 19). 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Steen US 20050283078 A1 “Steen” and further in view of Dentinger et al. US 20120078106 A1 “Dentinger”.
Regarding claims 1 and 12, Steen teaches “A method of multi-planar ultrasound imaging comprising:” (Claim 1) (“FIG. 2 is a flowchart 200 of an exemplary method for acquiring, processing, and displaying in real time ultrasound data from multiple scan planes. Herein, an example embodiment of three planes (tri-plane) is used, but the present invention is not to be limiting in any way as to the number of scan planes along which data slices may be acquired” [0023]. Therefore, the method shown in FIG. 2 constitutes a method of multi-planar ultrasound imaging.);
“An ultrasound imaging system comprising: an ultrasound probe; a display device; and a processor, wherein the processor is configured to:” (Claim 12) (“FIG. 1 is a block diagram of an ultrasound system 100 formed in accordance with an embodiment of the present invention. […] The ultrasound system 100 includes a transmitter 102 that, under the guidance of a beamformer 110, drives a plurality of transducer elements 104 within an array transducer 106 to emit ultrasound signals into a body” [0014]. As shown in FIG. 1, the transducer elements located within the array transducer 106 represent a probe (i.e. an ultrasound probe). Furthermore, regarding the display device, FIG. 1 includes a computer display 124 (see [0017-0018, 0021]). Furthermore, regarding a processor, Steen discloses “As data slices are being generated and stored into the image buffer 600 by an RF processor, such as the RF processor 112 of FIG. 1, data slices are being retrieved/emptied from the opposite end of the image buffer 600 by 2D display processors, e.g. the display processors 116, 118 and 120 of FIG. 1” [0033]. Therefore, the system includes a processor configured to perform specific functions.);
“repetitively scanning both a main image plane and a reference image plane with an ultrasound probe while in a multi-planar imaging mode” (Claim 1) “control the ultrasound probe to repetitively scan both a main image plane and a reference image plane with the ultrasound probe while in a multi-planar imaging mode” (Claim 12) (“In another embodiment, an ultrasound method for successively acquiring ultrasound information from an object along at least three distinct scan planes is provided […] In yet another embodiment, MLA (i.e. multi-line acquisition) may be done for plane 1, then for plane 2, then for plane 3, then repeating for plane 1, plane 2, plane 3 until all data for all planes is collected” [0007]. To perform multi-line acquisition along planes 1, 2 and 3, the ultrasound probe obtaining the images had to have been operating in a multi-planar imaging mode. Furthermore, since another embodiment of the method involves repeating acquisition for the planes until all data is collected, the method carried out by the ultrasound imaging system performs the step of repetitively scanning both a main image plane (i.e. plane 1, for example) and a reference image plane (i.e. plane 2 or plane 3) with an ultrasound probe while in a multi-planar imaging mode. The ultrasound probe in this case is shown in FIG. 1 (see 106).);
“where the reference image plane intersects the main image plane along a line” (Claims 1 and 12) (“The embodiments of this invention should not be limited by the numerous possibilities for successive collection of scan data for all planes of a scanning pattern, e.g. biplane of tri-plane. The scan planes may intersect one another along an axis extending from the probe through the object” [0007] and “The tri-pane view may show a 3D image, e.g. a 3D image of the human heart, aligned with respect to three intersecting planes 138, 140, and 142 may intersect at a common axis of rotation (not shown in FIG. 1) extending from the surface of the probe through the object” [0021]. Furthermore, this intersection of planes can be seen in FIG. 3 along the common rotational axis 316 (see [0029]). Therefore, since the scan planes intersect one another along a common axis of rotation, the reference image plane intersects with the main image frame along a line.); […];
“displaying a main real-time image of the main image plane and a reference real-time image of the reference image plane concurrently on a display device based on said repetitive scanning the main image plane and the reference image plane” (Claim 1) and “display a main real-time image of the main image plane and a reference real-time image of the reference image plane concurrently on the display device” (Claim 12) (“At 208, the image frames generated from the 2D image processors 116-120 are co-displayed” [0028] and “FIG. 3 is an exemplary screen display 300 illustrating three co-displayed ultrasound images 302, 304, and 306 formed from three corresponding views of planes 308, 310, and 312. […] Because the images 302, 304, and 306 are displayed within one or two seconds of the data acquisition time of the corresponding scan data, the user is presented a real time image display while scanning is proceeding” [0029]. In this case, the examiner is interpreting the image frame 302 to be a main real-time image of the main image plane (i.e. plane 308). Furthermore, the examiner is interpreting either of the images 304 or 306 to be a reference real-time image of the reference image plane (i.e. either 310 or 312, respectively). Therefore, the method performs the step of displaying a main real-time image of the main image plane and a reference real-time image of the reference image plan concurrently on a display device based on said repetitive scanning the main image plane and the reference image plane.).
Steen does not teach “and where the main image plane is repetitively scanned at a higher resolution than the reference image plane” (Claims 1 and 12).
Dentinger teaches “and where the main image plane is repetitively scanned at a higher resolution than the reference image plane” (Claims 1 and 12) (“In one embodiment, the ultrasound transducer array 12 continuously acquires ultrasound data for detecting a blood vessel of the patient through a short axis view and using color flow processing within a monitoring scan plane. This includes interleaving a high frame rate two-dimensional data acquisition confined to a single monitoring scan plane with a slow frame rate two-dimensional data acquisition from one or more tracking scan planes covering a volume containing a segment of the blood vessel” [0026] and “FIG. 2 shows a non-limiting example of a multi-plane acquisition method 30 for ultrasound-based patient monitoring system 10 […] In the present non-limiting example, the middle scan plane (C) is the high frame rate monitoring scan plane for generating the continuous waveforms, and the remaining scan planes (A, B, D, E) are tracking scan planes […]” [0027]. According to the instant specification, “For applications, such as cardiology, where it is desirable to have both high temporal resolution (i.e. frame-rate) and high spatial resolution, multi-planar modes pose a particular challenge” [0033]. Therefore, the terms temporal resolution and frame-rate are synonymous with each other. In this case, the monitoring scan plane with the high frame rate two-dimensional data acquisition (i.e. middle scan plane C) constitutes the main image plane and the remaining scan planes (A, B, D, E) constitute reference scan planes. Therefore, since the continuous multi-plane acquisition performed by the ultrasound transducer array 12 interleaves a high frame rate (i.e. high temporal resolution) two-dimensional data acquisition in a monitoring scan plane (i.e. middle scan plane C) with slow frame rate two-dimensional data acquisition in one or more tracking scan planes (i.e. planes (A, B, D, E)), the main image plane is repetitively scanned at a higher resolution than the reference scan plane.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method and system of Steen to include the main image plane being repetitively scanned at a higher resolution than the reference image plane as taught by Dentinger to obtain images that provide more detail to the user for “detecting a blood vessel […] within a monitoring scan plane [Dentinger: 0007]. A higher frame rate results in higher temporal resolution of images. Interleaving high frame rate scan planes with slow (i.e. low) frame rate scan planes is a known technique for monitoring blood vessels with a reasonable expectation of success, therefore it would be obvious to try. 
Regarding claims 2 and 13 (formerly claim 14), due to their dependence on claims 1 and 12, these claims inherit the references disclosed therein. That being said, Steen teaches “wherein said displaying the main real-time image of the main image plane and the reference real-time image of the reference plane comprises displaying the reference real-time image and the main real-time image in a side-by-side format” (Claim 2) and “wherein the processor is configured to display the main real-time image of the main image plane and the reference real-time image of the reference plane in a side-by-side format” (Claim 13) (“FIG. 3 is an exemplary screen display 300 illustrating three co-displayed ultrasound images 302, 304, and 306 formed from three corresponding views of planes 308, 310, and 312” [0029]. As established previously, the examiner is interpreting the image 302 to correspond to the main real-time image of the main image plane and either images 304 or 306 to correspond to the reference real-time image of the reference plane. As shown in FIG. 3 the image 302 is displayed in a side-by-side format with image 306. Therefore, the method carried out by the processor of the ultrasound imaging system performs the step of displaying the reference real-time image and the main real-time image in a side-by-side format.).
Regarding claims 4 and 15 (formerly claim 16), due to their dependence on claims 1 and 12, these claims inherit the references disclosed therein. That being said, Steen does not teach “wherein the main image plane is scanned at a higher temporal resolution than the reference image” (Claim 4) or “wherein the processor is configured to control the ultrasound probe to repetitively scan the main image plane at a higher temporal resolution than the reference image plane” (Claim 15).
Dentinger teaches “wherein the main image plane is scanned at a higher temporal resolution than the reference image” (Claim 4) and “wherein the processor is configured to control the ultrasound probe to repetitively scan the main image plane at a higher temporal resolution than the reference image plane” (Claim 15) (“In one embodiment, the ultrasound transducer array 12 continuously acquires ultrasound data for detecting a blood vessel of the patient through a short axis view and using color flow processing within a monitoring scan plane. This includes interleaving a high frame rate two-dimensional data acquisition confined to a single monitoring scan plane with a slow frame rate two-dimensional data acquisition from one or more tracking scan planes covering a volume containing a segment of the blood vessel” [0026] and “FIG. 2 shows a non-limiting example of a multi-plane acquisition method 30 for ultrasound-based patient monitoring system 10 […] In the present non-limiting example, the middle scan plane (C) is the high frame rate monitoring scan plane for generating the continuous waveforms, and the remaining scan planes (A, B, D, E) are tracking scan planes […]” [0027]. According to the instant specification, “For applications, such as cardiology, where it is desirable to have both high temporal resolution (i.e. frame-rate) and high spatial resolution, multi-planar modes pose a particular challenge” [0033]. Therefore, the terms temporal resolution and frame-rate are synonymous with each other. In this case, the monitoring scan plane with the high frame rate two-dimensional data acquisition (i.e. middle scan plane C) constitutes the main image plane and the remaining scan planes (A, B, D, E) constitute reference scan planes. Therefore, since the continuous multi-plane acquisition performed by the ultrasound transducer array 12 interleaves a high frame rate (i.e. high temporal resolution) two-dimensional data acquisition in a monitoring scan plane (i.e. middle scan plane C) with slow frame rate two-dimensional data acquisition in one or more tracking scan planes (i.e. planes (A, B, D, E)), the method carried out by the processor performs the step of scanning the main image plane (i.e. scan plane C) at a higher temporal resolution than the reference image plane (i.e. any one of planes (A, B, D, E).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method and system of Steen to include the main image plane being repetitively scanned at a higher temporal resolution than the reference image plane as taught by Dentinger to obtain images that provide more detail to the user for “detecting a blood vessel […] within a monitoring scan plane [Dentinger: 0007]. A higher frame rate results in higher temporal resolution of images. Interleaving high frame rate scan planes with slow (i.e. low) frame rate scan planes is a known technique for monitoring blood vessels with a reasonable expectation of success therefore it would be obvious to try. 
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Steen US 20050283078 A1 “Steen” and further in view of Dentinger et al. US 20120078106 A1 “Dentinger” as applied to claims 1-2, 4, 12-13 and 15 above, and further in view of Tsymbalenko US 20150209013 A1 “Tsymbalenko”.
Regarding claims 3 and 14 (formerly 15), due to their dependence on claims 1 and 12, these claims inherit the references disclosed therein. That being said, the combination of Steen and Dentinger does not teach “wherein said displaying the main real-time image of the main image plane and the reference real-time image of the reference plane comprises displaying the reference real-time image and the main real-time image in a picture-within-picture format, where the reference real-time image is displayed within the main real-time image” (Claim 3) or “wherein the processor is configured to display the main real-time image of the main image plane and the reference real-time image of the reference plane in a picture-in-picture format” (Claim 14).
Tsymbalenko teaches “wherein said displaying the main real-time image of the main image plane and the reference real-time image of the reference plane comprises displaying the reference real-time image and the main real-time image in a picture-within-picture format, where the reference real-time image is displayed within the main real-time image” (Claim 3) and “wherein the processor is configured to display the main real-time image of the main image plane and the reference real-time image of the reference plane in a picture-in-picture format” (Claim 14) (“If the overlay display mode was selected, at 506, the method 500 overlays the SEI and SWEI to form the single image 450 as described above. Once the display is configured to the selected display select, at 512, the method 500 includes displaying the display 138 and the SEI and the SWEI images concurrently” [0050]. In this case, since the overlay display mode causes the images to form a single image which is displayed, under broadest reasonable interpretation, the overlay display mode constitutes a picture-within-picture format to display images in which the reference real-time image is displayed within the main real-time image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Steen and Dentinger to include the overlay display mode of Tsymbalenko to display images concurrently [Tsymbalenko: 0005]. A picture-within-picture format (i.e. an overlay display mode) is one of a finite number of techniques to display images concurrently, with a reasonable expectation of success, therefore, it would be obvious to try. 
Claim 5, 7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Steen US 20050283078 A1 “Steen” and further in view of Dentinger et al. US 20120078106 A1 “Dentinger” as applied to claims 1-2, 4, 12-13 and 15 above and further in view of Pekar et al. US 20200049807 A1 “Pekar”.
Regarding claims 5 and 16 (formerly claim 17), due to its dependence on claims 1 and 12, respectively, these claims inherit the references disclosed therein. That being said, the combination of Steen and Dentinger does not teach “wherein the main image plane is scanned at a higher spatial resolution than the reference image plane” (Claim 5) or “wherein the processor is configured to control the ultrasound probe to repetitively scan the main image plane at a higher spatial resolution than the reference image plane” (Claim 16).
Pekar teaches “wherein the main image plane is scanned at a higher spatial resolution than the reference image plane” (Claim 5) and “wherein the processor is configured to control the ultrasound probe to repetitively scan the main image plane at a higher spatial resolution than the reference image plane” (Claim 16) (“This embodiment provides a possibility to increase the beam frequencies in a portion of the volumetric region in which the ROI is located and thereby providing a further flexibility to a user in acquiring the ultrasound image of the volume having regions with a different penetration depth and spatial resolution” [0017] and “In an embodiment, the beamformer provides the ultrasound image data having a relatively low spatial resolution with the volumetric region and relatively high spatial resolution within the region of interest” [0018] and “In this embodiment increasing the beam frequency transmitted over the region of interest allows the beamformer receiving the higher frequency echo signals originating from the ROI; thus, providing a higher resolution ultrasound data of the identified ROI” [0019-0020] and “In a further embodiment, the image processor produces a wide view of the volumetric region based on the low spatial resolution data and a detail view of the region of interest based on the high spatial resolution data” [0021]. According to the instant specification, “the clinician is intending to only use the image from a main image plane for diagnostic purposes” [0005]. The image (i.e. detail view) of the ROI, in this case, is acquired from an image plane which is intended for diagnostic purposes, thus the image plane containing the ROI constitutes a main image plane. Furthermore, since the image frames (i.e. wide view) obtained in the volumetric region not containing the ROI are obtained with low spatial resolution, under broadest reasonable interpretation, the imaging plane corresponding to the wide view images constitutes a reference image plane. Therefore, since the image frame containing ROI (i.e. corresponding to the main image plane) is scanned with a higher beam frequency, such that high spatial resolution is achieved, under broadest reasonable interpretation, the processor had to have been configured to control the ultrasound probe to repetitively scan the main image plane at a higher spatial resolution than the reference image plane (i.e. corresponding to the volumetric region without the ROI).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Steen and Dentinger to include the scanning of the main image plane at a higher spatial resolution than the reference image plane as disclosed in Pekar in order to “improve a spatial resolution of the ultrasound image including the ROI” [Pekar: 0009]. The region of interest (ROI) represents the region where diagnostic information is acquired. By using a higher spatial resolution to obtain the image frame containing the ROI, the clinician is provided with an image of increased diagnostic quality. Combining the prior art elements according to known techniques would yield the predictable result of obtaining an image with high spatial resolution. 
Regarding claims 7 and 17 (formerly claim 18), due to their dependence on claims 1 and 12, respectively, these claims inherit the references disclosed therein. That being said, the combination of Steen and Dentinger does not teach “wherein said repetitively scanning both the main image plane and the reference image plane comprises repetitively scanning the reference image plane to a shallower depth than the main image plane” (Claim 7) or “wherein the processor is configured to control the ultrasound probe to repetitively scan the reference image plane to a shallower depth than the main image plane” (Claim 17).
Pekar teaches “wherein said repetitively scanning both the main image plane and the reference image plane comprises repetitively scanning the reference image plane to a shallower depth than the main image plane” (Claim 7) and “wherein the processor is configured to control the ultrasound probe to repetitively scan the reference image plane to a shallower depth than the main image plane” (Claim 17) (“Another driving pulse characteristic, which may affect imaging properties is a duty factor, which is characterized by a number of cycles of the driving pulse. […] The higher the duty factor is the more cycles are used during a given driving pulse period resulting in higher acoustic energy transmitted into the tissue. Therefore, higher duty factor would result in higher penetration depth of the ultrasound beam” [0013] and “This embodiment combines an advantage of selecting an optimal image frequency for the given beam path from the array (or probe) to the ROI’s location and an optimal duty factor, which provides an improved image resolution of the acquired ultrasound image. An increase in the duty factor used for the pulse with higher ultrasound frequencies improves the penetration depth of the ultrasound probe” [0015]. As established previously, the image (i.e. detail view) of the ROI, in this case, is acquired from an image plane which is intended for diagnostic purposes, thus the image plane containing the ROI constitutes a main image plane. Furthermore, since the image frames (i.e. wide view) obtained in the volumetric region not containing the ROI are obtained with low spatial resolution, under broadest reasonable interpretation, the imaging plane corresponding to the wide view images constitutes a reference image plane that is of lower spatial resolution than the main image plane (i.e. corresponding to the ROI) and thus, would not require a high duty factor. Thus, since an optimal imaging frequency and an optimal duty factor are selected for the ROI to achieve improved image resolution at a greater penetration depth, under broadest reasonable interpretation, the main image plane is scanned at a greater depth than the reference image plane (i.e. corresponding to the wide view image of the volumetric region not containing the ROI).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Steen and Dentinger to include the scanning the reference image plane to a shallower depth than the main image plane as disclosed in Pekar in order to “improve a spatial resolution of the ultrasound image including the ROI” [Pekar: 0009]. The region of interest (ROI) represents the region where diagnostic information is acquired and thus where more time should be spent performing an ultrasound scan as opposed to a reference scan performed outside the region of interest. By using an optimal image frequency and an optimal duty factor to achieve improved image resolution at a greater penetration depth within ROI (i.e. of the main image plane), the clinician is provided with an image of increased diagnostic quality. Combining the prior art elements according to known techniques would yield the predictable result of obtaining an image with high spatial resolution. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Steen US 20050283078 A1 “Steen” and further in view of Dentinger et al. US 20120078106 A1 “Dentinger” as applied to claims 1-2, 4, 12, 14 and 16 above and further in view of Cong WO 2020093402 A1 “Cong”.
Regarding claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Steen and Dentinger does not teach “wherein the main image plane is scanned at both a higher spatial resolution and a higher temporal resolution than the reference image plane”. 
Cong teaches “wherein the main image plane is scanned at both a higher spatial resolution and a higher temporal resolution than the reference image plane” (“In other embodiments of the present application, after acquiring the first spatial position information, the ultrasound image acquisition system may acquire the first stereoscopic ultrasound image with a high frame rate and a high spatial resolution is a specific orientation according to the first spatial position information and/or the first plane ultrasound image” [Page 18, Lines 1-4]. As established previously, the instant specification discloses “For applications, such as cardiology, where it is desirable to have both high temporal resolution (i.e. frame-rate) and high spatial resolution, multi-planar modes pose a particular challenge” [0033]. Therefore, the terms temporal resolution and frame-rate are synonymous with each other. Therefore, since the ultrasound image acquisition system may acquire the first (i.e. main) stereoscopic image with a high frame rate (i.e. high temporal resolution) and a high spatial resolution, under broadest reasonable interpretation, the ultrasound image acquisition system performs the step of scanning the main image plane at both a higher spatial resolution and a higher temporal resolution than the reference image plane.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Steen and Dentinger to perform ultrasound scanning with high spatial resolution and high temporal resolution as performed by the ultrasound image acquisition system of Cong in order to satisfy the spatial resolution and time (i.e. temporal) resolution requirements for measuring the heart [Cong: Page 9, Para. 8, Lines 1-6]. According to Cong, “for the heart, measurement items such as ejection fraction and myocardial strain require a larger acquisition range (complete left ventricle) and a higher frame rate” [Cong: Page 9, Para. 8, Lines 2-4]. Therefore, by utilizing the “ultrasound acquisition method provided in the present embodiment, the ultrasound image can be acquired in 3D/4D mode, or in 2D mode and/or multi-plane mode, while satisfying the spatial resolution and time resolution requirements” [Cong: Page 9, Para. 8, Lines 4-6] to perform measurements within the heart. Combining the prior art elements according to known techniques would yield the predictable result of acquiring ultrasound images with high spatial and temporal resolution for performing measurements within the heart.
Claims 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steen US 20050283078 A1 “Steen” and further in view of Dentinger et al. US 20120078106 A1 “Dentinger” as applied to claims 1-2, 4, 12-13 and 15 above and further in view of Haas et al. US 20160038125 A1 “Haas”.
Regarding claims 8 and 18 (formerly claim 19), due to their dependence on claims 1 and 12, these claims inherit the references disclosed therein. That being said, the combination of Steen and Dentinger does not teach “further comprising automatically detecting with a processor, a target anatomical structure in one of the main real-time image or the reference real-time image and displaying a graphical indicator to mark the target anatomical structure in the one of the main real-time image or the reference real-time image” (Claim 8) or “wherein the processor is configured to automatically detect a target anatomical structure in at least one of the main real-time image and the reference real-time image, and wherein the processor is configured to automatically display a graphical indicator to mark the target anatomical structure on at least one of the main real-time image or the reference real-time image” (Claim 18). 
Haas teaches “further comprising automatically detecting with a processor, a target anatomical structure in one of the main real-time image or the reference real-time image and displaying a graphical indicator to mark the target anatomical structure in the one of the main real-time image or the reference real-time image” (Claim 8) and “wherein the processor is configured to automatically detect a target anatomical structure in at least one of the main real-time image and the reference real-time image, and wherein the processor is configured to automatically display a graphical indicator to mark the target anatomical structure on at least one of the main real-time image or the reference real-time image” (Claim 18) (“Returning to FIG. 3, at 308 a visual indicator is output on the graphical user interface indicating the intersection point of the three planes. This visual indicator, which may include a dot in some examples allows the operator to identify the septum in the second plane of the volume displayed on the graphical user interface (specifically, the C plane). The computing system may automatically place the dot on the graphical user interface, and the dot may be visible in each of the planes” [0036]. The septum, in this case, is defined as “the tissue that separates the ventricles, from the apex to the crux of the heart” [0030] and constitutes a target anatomical structure. In order for the computing system (i.e. containing a processor) to automatically place a dot (i.e. a graphical indicator) on the graphical user interface such that is it visible in each of the planes, the processor must have automatically detected a target anatomical structure in one of the main real-time image of the reference real-time image. Additionally, since the dot is visible in each of the planes and allows the operator to identify the septum in the plane, under broadest reasonable interpretation, the method, carried out by the processor, performs the step of displaying a graphical indicator to mark the target anatomical structure in the one of the main real-time image or the reference real-time image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Steen, Dentinger to include the automatic detection of a target anatomical structure and displaying a graphical indicator to mark the target anatomical structure as disclosed in Haas in order to allow the operator to identify the septum within the plane displayed on the graphical user interface [Haas: 0036]. Displaying a graphical indicator is one of a finite number of techniques which can be used to identify a target anatomical structure with a reasonable expectation of success therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of identifying a target anatomical structure of interest.
Regarding claim 9, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, the combination of Steen and Dentinger does not teach “further comprising automatically displaying, with the processor, a projection of the graphical indicator on the other of the main real-time image or the reference real-time image”.
Haas teaches “further comprising automatically displaying, with the processor, a projection of the graphical indicator on the other of the main real-time image or the reference real-time image” (“Returning to FIG. 3, at 308 a visual indicator is output on the graphical user interface indicating the intersection point of the three planes. This visual indicator, which may include a dot in some examples allows the operator to identify the septum in the second plane of the volume displayed on the graphical user interface (specifically, the C plane). The computing system may automatically place the dot on the graphical user interface, and the dot may be visible in each of the planes” [0036]. As established previously, the dot constitutes a graphical indicator. Since the computing system automatically places the dot on the graphical user interface such that it is visible in each of the planes, under broadest reasonable interpretation, the method had to have performed the step of automatically displaying, with the processor a projection of the graphical indicator on the other of the main real-time image or the reference real-time image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Steen, Dentinger to include the automatic detection of a target anatomical structure and displaying a graphical indicator to mark the target anatomical structure as disclosed in Haas in order to allow the operator to identify the septum within the plane displayed on the graphical user interface [Haas: 0036]. Displaying a graphical indicator is one of a finite number of techniques which can be used to identify a target anatomical structure with a reasonable expectation of success therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of identifying a target anatomical structure of interest.
Claims 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Steen US 20050283078 A1 “Steen” and further in view of Dentinger et al. US 20120078106 A1 “Dentinger” and Haas et al. US 20160038125 A1 “Haas” as applied to claims 8-9 and 18 above and further in view of Park et al. US 20200155114 A1 “Park”.
Regarding claim 10, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, the combination of Steen, Dentinger, and Haas does not teach “wherein said automatically detecting the target anatomical feature comprises implementing one or more neural networks with the processor”.
Park teaches “wherein said automatically detecting the target anatomical feature comprises implementing one or more neural networks with the processor” (“In an embodiment, the machine learning module 326 may detect a heart, a cardiac apex, a spine, or a chest in an ultrasound image using a machine learning model. The machine learning module may detect positions of a heart, a cardiac apex, a spine or a chest in an ultrasound image using, for example, a well-known deep neural network (DNN) model such as a convolution neural network (CNN) model or a recurrent neural network (RNN) model” [0082]. Therefore, one or more neural networks may be implemented to automatically detect the target anatomical feature.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Steen, Dentinger, and Haas to include implementing one or more neural networks to automatically detect the target anatomical feature as disclosed in Park to automatically identify information about the heart from ultrasound images [Park: 0059]. The use of a neural network is one of a finite number of identified, predictable solutions for identifying a target anatomical structure within an image with a reasonable expectation of success, therefore it would be obvious to try. Furthermore, while Park is directed toward a fetal heart, it would be obvious to apply a neural network (i.e. of the machine learning module) to images of adult patients to identify features of the adult heart. Combining the prior art elements according to known techniques would yield the predictable result of automatically identifying a target of interest (i.e. such as a heart or cardiac apex) within an ultrasound image.
Regarding claim 11, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, Steen teaches “wherein both the main image plane and the reference image plane pass through a heart” (“FIG. 3 is an exemplary screen display 300 illustrating three co-displayed ultrasound images 302, 304, and 306 formed from three corresponding views or planes 308, 310, and 312. Additionally, shown is a 3D combined image 314 formed from the other 2D images 302, 304, and 306. The combined image 314 has a common rotational axis 316 along which the three planes 308, 310, and 312 intersect. […] The three images 302, 304, 306 may be of a patient’s heart at a specific point in time of the heart beat or cycle. Alternatively, the three images 302, 304, and 306 may be showing continuous motion of a patient’s heart while the heart beats” [0029]. As established, previously, the examiner is interpreting the image 302 to correspond to the main real-time image of the main image plane and either images 304 or 306 to correspond to the reference real-time image of the reference plane. As shown in FIG. 3, the plane 308 corresponds to the image 302 (i.e. the main image) and the planes 310 and 312 correspond to the images 304 and 306, respectively. Therefore, since the images 302, 304, and 306 are of the heart, the corresponding image planes 308, 310 and 312 must have passed through a patient’s heart. Therefore, both the main image plane and the reference image plane pass through a heart.).
The combination of Steen, Dentinger and Haas does not explicitly teach “wherein the target anatomical structure comprises an apex of the heart”.
Park teaches “wherein the target anatomical structure comprises an apex of the heart” (“In an embodiment, the machine learning module 326 may detect a heart, a cardiac apex, a spine, or a chest in an ultrasound image using a machine learning model. The machine learning module may detect positions of a heart, a cardiac apex, a spine or a chest in an ultrasound image using, for example, a well-known deep neural network (DNN) model such as a convolution neural network (CNN) model or a recurrent neural network (RNN) model” [0082]. Therefore, since the machine learning module may detect a cardiac apex, under broadest reasonable interpretation the target anatomical structure comprised an apex of the heart.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Steen, Dentinger, and Haas to include implementing one or more neural networks to automatically detect the target anatomical feature (i.e. the apex of the heart) as disclosed in Park to automatically identify information about the heart from ultrasound images [Park: 0059]. The use of a neural network is one of a finite number of identified, predictable solutions for identifying a target anatomical structure within an image with a reasonable expectation of success, therefore it would be obvious to try. Furthermore, while Park is directed toward a fetal heart, it would be obvious to apply a neural network (i.e. of the machine learning module) to images of adult patients to identify features of the adult heart. Combining the prior art elements according to known techniques would yield the predictable result of automatically identifying a target of interest (i.e. such as a heart or cardiac apex) within an ultrasound image.
Regarding claim 19 (formerly claim 20), due to its dependence on claim 18, this claim inherits the references disclosed therein. That being said, the combination of Steen and Dentinger does not teach “to automatically detect the target anatomical structure in the at least one of the main real-time image and the reference real-time image”.
Haas teaches “to automatically detect the target anatomical structure in the at least one of the main real-time image and the reference real-time image” (“Returning to FIG. 3, at 308 a visual indicator is output on the graphical user interface indicating the intersection point of the three planes. This visual indicator, which may include a dot in some examples allows the operator to identify the septum in the second plane of the volume displayed on the graphical user interface (specifically, the C plane). The computing system may automatically place the dot on the graphical user interface, and the dot may be visible in each of the planes” [0036]. The septum, in this case, is defined as “the tissue that separates the ventricles, from the apex to the crux of the heart” [0030] and constitutes a target anatomical structure. In order for the computing system (i.e. containing a processor) to automatically place a dot (i.e. a graphical indicator) on the graphical user interface such that is it visible in each of the planes, the processor must have automatically detected a target anatomical structure in one of the main real-time image of the reference real-time image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Steen and Dentinger to include the automatic detection of a target anatomical structure as disclosed in Haas in order to allow the operator to identify the septum within the plane displayed on the graphical user interface [Haas: 0036]. Displaying a graphical indicator is one of a finite number of techniques which can be used to identify a target anatomical structure with a reasonable expectation of success therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of identifying a target anatomical structure of interest.
The combination of Steen, Dentinger, and Haas does not teach “wherein the processor is configured to implement one or more neural networks” in order to automatically detect the target anatomical structure.
Park teaches “wherein the processor is configured to implement one or more neural networks” in order to automatically detect the target anatomical structure (“In an embodiment, the machine learning module 326 may detect a heart, a cardiac apex, a spine, or a chest in an ultrasound image using a machine learning model. The machine learning module may detect positions of a heart, a cardiac apex, a spine or a chest in an ultrasound image using, for example, a well-known deep neural network (DNN) model such as a convolution neural network (CNN) model or a recurrent neural network (RNN) model” [0082]. Therefore, one or more neural networks may be implemented to automatically detect the target anatomical feature such as a heart or cardiac apex.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Steen, Dentinger, and Haas to include implementing one or more neural networks to automatically detect the target anatomical feature (i.e. the apex of the heart) as disclosed in Park to automatically identify information about the heart from ultrasound images [Park: 0059]. The use of a neural network is one of a finite number of identified, predictable solutions for identifying a target anatomical structure within an image with a reasonable expectation of success, therefore it would be obvious to try. Furthermore, while Park is directed toward a fetal heart, it would be obvious to apply a neural network (i.e. of the machine learning module) to images of adult patients to identify features of the adult heart. Combining the prior art elements according to known techniques would yield the predictable result of automatically identifying a target of interest (i.e. such as a heart or cardiac apex) within an ultrasound image.
Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 07/22/2022, with respect to the objections to the specification and the claims have been fully considered and are persuasive. The examiner acknowledges that the applicant has now renumbered the claims such that 14 is now 13; 15 is now 14; 16 is now 15; 17 is now 16; 18 is now 17; 19 is now 18 and 20 is now 19. When referring to the claims, the examiner will utilize the new naming convention and indicate what the former claim number was; for example (“Regarding claim 13, (i.e. formerly claim 14)”) is subsequent responses. The objections to the specification and the claims in the non-final rejection of 04/25/2022 have been withdrawn. 
Applicant’s arguments, see Remarks page 9, filed 07/22/2022, with respect to the rejection of claim 10 under 35 U.S.C. 112(b) have been fully considered and are persuasive given the amendment to claim 10. The rejection of claim 10 under 35 U.S.C. 112(b) in the non-final rejection of 04/25/2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 9-16, filed 07/22/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered, however, the examiner does not find them persuasive.
Regarding claims 1 and 12, the applicant argues that the secondary reference of Dentinger does not teach “repetitively scanning both a main image plane and a reference image plane with an ultrasound probe while a multi-planar imaging mode, where the reference image plane intersects the main image plane along a line, and where the main image plane is repetitively scanned at a higher resolution than the reference image plane” as recited in claim 1. Furthermore, the applicant argues that Dentinger does not teach wherein the processor is configured to “control the ultrasound probe to repetitively scan both a main image plane and a reference image plane with the ultrasound probe while in a multi-planar imaging mode, where the reference image plane intersects the main image plane along a line, and where the main image plane is repetitively scanned at a higher resolution than the reference image plane” as recited in claim 12. The examiner respectfully disagrees and asserts that the primary reference of Steen teaches “repetitively scanning both a main image plane and a reference image plane with an ultrasound probe while a multi-planar imaging mode, where the reference image plane intersects the main image plane along a line” (Claim 1) and “control the ultrasound probe to repetitively scan both a main image plane and a reference image plane with the ultrasound probe while in a multi-planar imaging mode, where the reference image plane intersects the main image plane along a line” (Claim 12), for the reasons stated in the 35 U.S.C. 103 section above.
The examiner respectfully asserts that the secondary reference of Dentinger was incorporated to teach “where the main image plane is repetitively scanned at a higher resolution than the reference image plane” (Claims 1 and 12). While the applicant refers to paragraphs [0027-0029], the examiner respectfully notes that paragraph [0026], which was cited in the 35 U.S.C. 103 rejection above, involves an ultrasound transducer array 12 continuously acquiring ultrasound data, wherein this acquisition is performed by “interleaving high frame rate two-dimensional data acquisition confined to a single monitoring scan plane with a slow frame rate two-dimensional data acquisition from one or more tracking scan planes covering a volume containing a segment of the blood vessel”. As stated previously, the terms temporal resolution and frame-rate are synonymous with each other (see [0033] of the instant specification). Therefore, in this case, a single ultrasound transducer array 12 (i.e. probe) is used to acquire the main image plane (i.e. the monitoring scan plane) with a high frame rate (i.e. high temporal resolution) and the reference image plane (i.e. the tracking scan planes) with a slow frame rate (i.e. low temporal resolution). Additionally, the examiner notes that FIG. 2 (i.e. described in paragraph [0027]) shows a non-limiting example of a multi-plane acquisition method carried out by the system shown in FIG. 1. Therefore, the method is not limited to separate linear arrays and thus would include multi-plane acquisition with a single ultrasound probe (i.e. the ultrasound transducer array 12).
Furthermore, the applicant argues that one of ordinary skill in the art would not look to Dentinger when considering a solution “where the reference image plane intersects the main image plane along a line” as required by claims 1 and 12. The examiner respectfully asserts that Dentinger was not relied upon to teach this limitation. Rather, this limitation is taught by the primary reference of Sheen (see FIG. 1 and [0021]: “The three planes 138, 140, and 142 may intersect at a common axis of rotation (not shown in FIG. 1) extending from the surface of the probe through the object”).
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner respectfully asserts that it would be obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method and system of Steen to include the main image plane being repetitively scanned at a higher resolution than the reference image plane as taught by Dentinger to obtain images that provide more detail to the user for “detecting a blood vessel […] within a monitoring scan plane [Dentinger: 0007]. The examiner respectfully asserts that scanning the main image plane at a higher frame rate than the reference image plane, would yield the predictable result of obtaining higher temporal resolution of images from the main image plane. Interleaving high frame rate scan planes with slow (i.e. low) frame rate scan planes is a known technique for monitoring blood vessels with a reasonable expectation of success, therefore it would be obvious to try.
Therefore, the examiner respectfully maintains the rejection of claims 1 and 12 for the reasons stated in the Response to Arguments section and the 35 U.S.C. 103 section above.
Regarding claims 4, 13 and 15 (formerly claims 14 and 16, respectively), due to their dependence on claims 1 and 12, respectively, these claims inherit the reasoning therein. Therefore, the examiner respectfully maintains the rejection of claims 1, 13 and 15 for the reasons stated above.
Regarding claims 3 and 14 (formerly claim 15), due to their dependence on claims 1 and 12, respectively, these claims inherit the reasoning therein. The examiner notes that the prior art reference of Tsymbalenko was not relied upon to teach the elements of claims 1 and 12. Therefore, the examiner respectfully maintains the rejection of claims 3 and 14 for the reasons stated above.
Regarding claims 5, 7 and 16-17 (formerly claims 17-18, respectively), due to their dependence on claims 1 and 12, respectively, these claims inherit the reasoning therein. The examiner notes that the prior art reference of Tsymbalenko was not relied upon to teach the elements of claims 3 and 14. Furthermore, the applicant argues that Pekar does not teach “wherein the main image plane is scanned at a higher spatial resolution than the reference image plane” (Claim 5) and “wherein the processor is configured to control the ultrasound probe to repetitively scan the main image plane at a higher spatial resolution than the reference image plane” (Claim 16). The examiner respectfully disagrees and asserts that the volumetric imaging method of Pekar obtains data from a region of interest based on high spatial resolution data (see Pekar [0021]). The examiner respectfully asserts that it would be obvious to modify Steen, which teaches the main image plane (plane 1/plane 308) and the reference image planes (plane 2/plane 310; plane 3/plane 312), to obtain main image plane with high spatial resolution as taught by Pekar to obtain an ultrasound image, including the ROI, with high spatial resolution, thereby providing the clinician with an image of increased diagnostic quality. Therefore, the examiner respectfully maintains the rejection of claims 5, 7 and 16-17 for the reasons stated above.
Regarding claim 6, due to its dependence on claim 1, this claim inherits the reasoning therein. The examiner notes that the prior art reference of Cong was not relied upon to teach the elements of claim 1. Therefore, the examiner respectfully maintains the rejection of claim 6 for the reasons stated above. 
Regarding claims 8-9 and 18 (formerly claim 19), due to their dependence on claims 1 and 12, respectively, these claims inherit the reasoning therein. The examiner notes that the prior art reference of Haas was not relied upon to teach the elements of claims 1 and 12. Therefore, the examiner respectfully maintains the rejection of claims 8-9 and 18 for the reasons stated above.
Regarding claims 10-11 and 19 (formerly claim 20), due to their dependence on claims 1 and 12, respectively, these claims inherit the reasoning therein. The examiner notes that the prior art references of Haas and Park were not relied upon to teach the elements of claims 1 and 12. Therefore, the examiner respectfully maintains the rejection of claims 10-11 and 19 for the reasons stated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Georgescu et al US 20070036414 A1 “Georgescu” is pertinent to the applicant’s disclosure because it discloses “The present invention is directed to a method for automatic detection and segmentation of a target anatomical structure in received three dimensional (3D) volumetric medical images using a database of a set of volumetric images with expertly delineated anatomical structures” [0011].
Douglas US 20210007710 A1 “Douglas” is pertinent to the applicant’s disclosure because it discloses “Segmentation neural network 510 may include a neural network trained to perform segmentation to identify the boundaries of particular types of targets and to generate a boundary around an identified target. For example, segmentation neural network 510 may include one or more convolutional neural networks trained to detect a bladder, a uterus, a prostate, an aorta, or another organ or body structure […] In addition to outputting the boundaries of a target, segmentation neural network 510 may be trained to output a confidence level that an ultrasound image includes a particular type of target” [0081] and “Target detector 540 may determine whether a target has been identified by segmentation neural network 510 based on information received from segmentation neural network 510” [0086].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793